Title: Request for a Reprinting of the “Rules,” 15 April 1774
From: Franklin, Benjamin
To: 


To the Printer of the Gazetteer.
Having lately had occasion to turn over some news-papers, published in the course of the last summer, in search of an advertisement, I accidentally stumbled upon a letter, containing many excellent rules, by which a great empire may be reduced to a small one.
As I apprehend this plan is at present under the consideration of the House of Commons, I think a re-publication of it, at this time, would not be improper. The rules appear to me to be admirably adapted to the end proposed; and tho’ the experience that we have since gained may enable a shrewd politician to improve upon some of them, there are others perhaps which will serve to furnish Lord North with some ideas that possibly may not hitherto have occurred to him. I have therefore sent you an authenticated copy of them, and accompany it with this request, that you will speedily give them a place in the Gazetteer.
A Fidler.
